DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
In response to a Restriction Requirement mailed on 02/16/2022 (“02-16-22 Restriction Requirement”), the Applicant elected with traverse Group I (claims 1-18 and 23-29) in a reply filed on 04/04/2022. The traversal is on the ground(s) that the restriction requirement is only proper if the inventions are both independent (i.e., unrelated) and distinct, in which 35 U.S.C. 121 and MPEP 802.01 are cited.  This is not found persuasive because MPEP 802.02 recites “Restriction is the practice of requiring an applicant to elect a single claimed invention (e.g., a combination or subcombination invention, a product or process invention, a species within a genus) for examination when two or more independent inventions and/or two or more distinct inventions are claimed in an application.” In other words, a restriction may require the inventions to be independent or distinct, instead of being “both independent and distinct.” 
The requirement is still deemed proper and is therefore made FINAL.
Claims 19-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim. 
Currently, claims 1-18 and 23-29 are examined as below.
Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statements (IDS) filed on 11/09/2020, 01/12/2021, 10/18/2021 and 03/07/2022. The IDS have been considered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-9, 11-12, 15-17, 23 and 25-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0069606 A1 to Gould et al. (“Gould”).

    PNG
    media_image1.png
    456
    565
    media_image1.png
    Greyscale

Regarding independent claim 1, Gould in Fig. 10 teaches a light-emitting diode (LED) package 200 (¶ 88, LED package 200) comprising: 
a submount 202 (¶ 88, submount 202); 
at least one LED chip 204 (¶ 88, LED chip 204) on the submount 202, wherein the at least one LED chip 204 comprises a first face (Fig. 10, lower face) mounted to the submount 202 and a second face (Fig. 10, upper face) that opposes the first face (Fig. 10); 
a lumiphoric material 206 (¶ 88, phosphor layer 206; ¶ 56, phosphor is a lumiphoric material) on the second face (Fig. 10); 
a light-altering material 210 (¶ 88, reflective layer 210, which has the same function (i.e., light reflective function) as the Applicant purported in disclosure for the light-altering material (see paragraph 59 in the specification of the present application)) on the submount 202 and arranged along a perimeter (Fig. 10, at least a part of the perimeter of LED chip 204) of the at least one LED chip 204; 
a spacer layer 208 (¶ 88, smoothing silicone layer 208 creating a space between layers 206 & 210 i.e., spacer layer) on the lumiphoric material 206, wherein the spacer layer 208 extends between the light-altering material 210 and the submount 202; and 
an encapsulant layer 212 (¶ 88, encapsulant 212) on the spacer layer 208 and the light-altering material 210.
Regarding claim 5, Gould in Fig. 10 further teaches a thickness of the spacer layer 208 as measured in a direction perpendicular to the submount 202 is less than a thickness of the at least one LED chip 204 as measured in a direction perpendicular to the submount 202 (Fig. 10).
Regarding claim 6, Gould in Fig. 10 further teaches the thickness of the spacer layer 208 is in a range from 1% to 50% of the thickness of the at least one LED chip 204 (Fig. 10 discloses the thickness of the spacer layer 208 is in a range from 20% to 25% of the thickness of the LED chip 204, which anticipates the claimed range).
Regarding claim 7, Gould in Fig. 10 further teaches a thickness of the spacer layer 208 as measured in a direction perpendicular to the submount 202 is less than a thickness of the lumiphoric material 206 as measured in a direction perpendicular to the submount 202 (Fig. 10 discloses the thickness of the spacer layer 208 is less than the thickness of at least parts of the lumiphoric material 206).
Regarding claim 8, Gould in Fig. 10 further teaches a portion of the lumiphoric material 206 is between the light-altering material 210 and the submount 202.
Regarding claim 9, Gould in Fig. 10 further teaches the encapsulant layer 212 is a lens 212 (¶ 88, the encapsulant is a lens 212) on the spacer layer 208 and the light-altering material 210.
Regarding claim 11, Gould in Fig. 10 further teaches the lens 212 comprises a curved top surface (Fig. 11).
Regarding claim 12, Gould in Fig. 10 further teaches the spacer layer 208 comprises silicone (¶ 88, smoothing silicone layer 208).

    PNG
    media_image2.png
    523
    591
    media_image2.png
    Greyscale

Regarding independent claim 15, Gould in Fig. 10 and Annotated Fig. 10 teaches A light-emitting diode (LED) package 200 (¶ 88, LED package 200) comprising: 
at least one LED chip 204 (¶ 88, LED chip 204); 
a lumiphoric material 206 (¶ 88, phosphor layer 206; ¶ 56, phosphor is a lumiphoric material) on the at least one LED chip 204; 
a light-altering material 210 (¶ 88, reflective layer 210, which has the same function (i.e., light reflective function) as the Applicant purported in disclosure for the light-altering material (see paragraph 59 in the specification of the present application)) arranged along a perimeter (Fig. 10, at least a part of the perimeter of LED chip 204) of the at least one LED chip 204; 
a spacer layer 208 (¶ 88, smoothing silicone layer 208 creating a space between layers 206 & 210 i.e., spacer layer) on the lumiphoric material 206; and 
an encapsulant layer 212 (¶ 88, encapsulant 212) on the spacer layer 208 and the light-altering material 210; 
wherein a peripheral sidewall PSW (Annotated Fig. 10) of the LED package 200 is formed by portions of the lumiphoric material 206, the spacer layer 208, the light-altering material 210, and the encapsulant layer 212.
Regarding claim 16, Gould in Annotated Fig. 10 further teaches the spacer layer 208 is between the light-altering material 210 and the lumiphoric material 206 at the peripheral sidewall PSW of the LED package 200.
Regarding claim 17, Gould in Annotated Fig. 10 further teaches a submount 202 (¶ 88, submount 202) that supports the at least one LED chip 204, wherein the peripheral sidewall PSW of the LED package 200 is formed by portions of the lumiphoric material 206, the spacer layer 208, the light-altering material 210, the encapsulant layer 212, and the submount 202.
Regarding independent claim 23, Gould in Fig. 10 teaches a light-emitting diode (LED) package 200 (¶ 88, LED package 200) comprising: 
a submount 202 (¶ 88, submount 202); 
at least one LED chip 204 (¶ 88, LED chip 204) on the submount 202, wherein the at least one LED chip 204 comprises a first face (Fig. 10, lower face) mounted to the submount 202 and a second face (Fig. 10, upper face) that opposes the first face (Fig. 10); 
a light-altering material 210 (¶ 88, reflective layer 210, which has the same function (i.e., light reflective function) as the Applicant purported in disclosure for the light-altering material (see paragraph 59 in the specification of the present application)) on the submount 202 and arranged along a perimeter (Fig. 10, at least a part of the perimeter of LED chip 204) of the at least one LED chip 204; 
a spacer layer 208 (¶ 88, smoothing silicone layer 208 creating a space between layers 206 & 210 i.e., spacer layer) on the at least one LED chip 204 and on a portion of the submount 202 that is adjacent to the at least one LED chip 204, wherein the spacer layer 208 extends between the light-altering material 210 and the submount 202; and 
an encapsulant layer 212 (¶ 88, encapsulant 212) on the spacer layer 208 and the light-altering material 210.
Regarding claim 25, Gould in Fig. 10 further teaches a thickness of the spacer layer 208 as measured in a direction perpendicular to the submount 202 is less than a thickness of the at least one LED chip 204 as measured in a direction perpendicular to the submount 202 (Fig. 10).
Regarding claim 26, Gould in Fig. 10 further teaches the thickness of the spacer layer 208 is in a range from 1% to 50% of the thickness of the at least one LED chip 204 (Fig. 10 discloses the thickness of the spacer layer 208 is in a range from 20% to 25% of the thickness of the LED chip 204, which anticipates the claimed range).
Regarding claim 27, Gould in Fig. 10 further teaches the encapsulant layer 212 is a lens 212 (¶ 88, the encapsulant is a lens 212) on the spacer layer 208 and the light-altering material 210.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gould in view of US 2021/0217936 A1 to Shi et al. (“Shi”).
Regarding claim 10, Gould does not explicitly disclose the lens comprises a planar top surface.
	Shi recognizes a need for improving stability of an LED device during pick up (¶ 31). Shi satisfies the need by forming a lens 60 with a bottom flat portion 65 that has a planar top surface (Fig. 10 & ¶ 31).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the lens taught by Gould with the lens structure taught by Shi, so as to improve stability of an LED device during pick up.
Claims 13 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Gould in view of Gould in view of US 2016/0093780 A1 to Beppu et al. (“Beppu”).
Regarding claim 13, Gould in Fig. 10 further teaches the light-altering material 210 comprises one or more of light-reflecting material, light-absorbing material, and light-refracting material (¶ 88 discloses the light-altering material 210 comprises TiO2, which is the same material (i.e., titanium dioxide) the Applicant purported in disclosure for the light-reflective material (see paragraph 59 in the specification of the present application)). Gould further discloses the TiO2 is mixed in silicone (¶ 88).
	However, Gould does not explicitly disclose the TiO2 is in form of particles.
	Beppu recognizes a need for the light reflective substances to be contained in a light reflective member and for the light reflective member to have good transmissive property (¶ 82 & ¶ 64). Beppu satisfies the need by using particles (¶ 82) of TiO2 (¶ 87) and mixing the TiO2 particles in a silicone resin (¶ 87).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the TiO2 taught by Gould with the TiO2 particles taught by Beppu, so as to have the light reflective substances to be contained in a light reflective member and the light reflective member to have good transmissive property.
Regarding claim 28, Gould in Fig. 10 further teaches the light-altering material 210 comprises one or more of light-reflecting material, light-absorbing material, and light-refracting material (¶ 88 discloses the light-altering material 210 comprises TiO2, which is the same material (i.e., titanium dioxide) the Applicant purported in disclosure for the light-reflective material (see paragraph 59 in the specification of the present application)). Gould further discloses the TiO2 is mixed in silicone (¶ 88).
	However, Gould does not explicitly disclose the TiO2 is in form of particles.
	Beppu recognizes a need for the light reflective substances to be contained in a light reflective member and for the light reflective member to have good transmissive property (¶ 82 & ¶ 64). Beppu satisfies the need by using particles (¶ 82) of TiO2 (¶ 87) and mixing the TiO2 particles in a silicone resin (¶ 87).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the TiO2 taught by Gould with the TiO2 particles taught by Beppu, so as to have the light reflective substances to be contained in a light reflective member and the light reflective member to have good transmissive property.
Claims 14 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Gould.
Regarding claim 14, Gould does not explicitly disclose a lateral distance between the light-altering material and the at least one LED chip is less than 100 microns.
However, it would have been obvious to form the lateral distance between the light-altering material and the at least one LED chip within the claimed range, since it has been held by the Federal circuit that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Regarding claim 29, Gould does not explicitly disclose a lateral distance between the light-altering material and the at least one LED chip is less than 100 microns.
However, it would have been obvious to form the lateral distance between the light-altering material and the at least one LED chip within the claimed range, since it has been held by the Federal circuit that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 2-4, 18 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if (i) rewritten in independent form to include all of the limitations of the base claim and any intervening claims or (ii) the objected claim and any intervening claims are fully incorporated into the base claim.
	Claim 2 would be allowable, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 2, the spacer layer is in the gap.
	Claims 3-4 would be allowable, because they depend from the allowable claim 2.
Claim 18 would be allowable, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 18, wherein the reflective layer is between the lumiphoric material and the submount.
Claim 24 would be allowable, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 24, the spacer layer is in the gap.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKA LIU whose telephone number is (571)272-2568.  The examiner can normally be reached on 9AM-5AM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.L./Examiner, Art Unit 2895            

/JAY C CHANG/Primary Examiner, Art Unit 2895